                                            Case 4:18-cv-02874-HSG Document 32 Filed 06/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PETER RICHARD COLE,                             Case No. 18-cv-02874-HSG
                                   8                    Plaintiff,                          ORDER DENYING WITHOUT
                                                                                            PREJUDICE REQUEST TO REOPEN
                                   9              v.
                                                                                            Re: Dkt. No. 31
                                  10        SANTA RITA JAIL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On May 16, 2018, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983

                                  14   against Santa Rita Jail (“SRJ”), alleging that he had not received treatment for his serious dental

                                  15   needs, in violation of the Eighth Amendment. Dkt. No. 1. On October 23, 2019, the Court

                                  16   dismissed this action and entered judgment in favor of defendant because plaintiff failed to file an

                                  17   amended complaint that cured the deficiency identified in the Court’s July 23, 2018 screening

                                  18   order, namely that he had failed to link any defendant(s) to his claim. Dkt. Nos. 27, 28.1 On May

                                  19   26, 2020, approximately seven months after the dismissal, the Court has received a letter from

                                  20   plaintiff, which the Court construes as a request to reopen the case. Dkt. No. 31. The Court

                                  21   DENIES this request without prejudice to re-filing a renewed request which includes an amended

                                  22   complaint that addresses the deficiency identified in the Court’s July 23, 2018 screening order and

                                  23   sets forth a showing of good cause for the failure to comply with the Court’s deadline.

                                  24   //

                                  25

                                  26   1
                                        The Court granted plaintiff multiple extensions of time to amend the complaint, and granted
                                  27   plaintiff’s request to determine the names of the proper defendants through a records subpoena on
                                       Santa Rita Jail. Dkt. Nos. 13, 19, 24, 25. The last time plaintiff communicated with the Court was
                                  28   over a year ago, on March 4, 2019. Dkt. No. 23. Plaintiff’s request to reopen this case (Dkt. No.
                                       31) comes nearly two years after the Court’s initial screening order.
                                          Case 4:18-cv-02874-HSG Document 32 Filed 06/11/20 Page 2 of 2




                                   1         This order terminates Dkt. No. 31.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 6/11/2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
